Citation Nr: 1145063	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-23 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for the service-connected diabetes mellitus, type II.

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to April 1967, including for a period in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO.  

The  issue of service connection for coronary artery disease (CAD), to include as secondary to the service-connected diabetes mellitus has been raised by the record in the November 2011 Appellant's Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction, but refers this matter to the attention of the AOJ for prompt action in connection with any pending claim for increased compensation addressed in the REMAND portion of this document.  

The issue of a total rating based on individual unemployability by reason of service-connected disability is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  



FINDING OF FACT

For the period of the appeal, the service-connected diabetes mellitus is shown to have required the use of insulin, restricted diet and regulation of activities, but has not been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations a year or twice a month or more visits to a diabetic care provider.  



CONCLUSION OF LAW

For the period of the appeal, the criteria for the assignment of a rating of 40 percent, but no greater for the service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.119 including Diagnostic Code 7913 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of VCAA in June 2008 prior to the initial adjudication of his claim in a June 2009 rating decision.  The VCAA letter indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream disability rating and effective date elements of the claim, with subsequent adjudication of his claim in an April 2010 Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a general VA medical examination in April 2010.  Moreover, the February 2008 and August 2011 VA physician's statements, combined with recent VA treatment records, may be accepted as adequate reports of examination of the Veteran, without further VA examination, because they provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, diagnostic assessments, and a medical opinion.  38 C.F.R. § 3.326.  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  The Board therefore determines that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.

The Board finds that all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports, VA medical records and the statements of the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.



II.  Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes (DC) identify the various disabilities.  See 38 C.F.R. Part 4.  Specific diagnostic codes will be discussed where appropriate below.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

The Veteran's application for an increased rating for the service-connected diabetes was received on February 19, 2008.  Pursuant to 38 C.F.R. § 3.400(o), the Board will examine the record to determine whether within the year prior to the February 2008 receipt of the application for a higher rating, it was "factually ascertainable" that an increase in disability had occurred.  

Thus, the Board must review the evidence from February 2007 and subsequent to determine whether a higher rating was merited during the applicable time period.

Under the rating criteria for the endocrine system, and specifically for diabetes mellitus, DC 7913:

A 40 percent is assigned when the disorder requires insulin, a restricted diet, and the regulation of activities.  "Regulation of activities" means that the medical evidence must show that it is medically necessary for the Veteran to avoid strenuous occupational and recreational activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

A 60 percent evaluation is assigned for diabetes mellitus requiring insulin, a restricted diet, and the regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A total evaluation of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and the regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  The Board notes the Veteran has been separately granted service-connection and evaluated for peripheral neuropathy of the bilateral lower extremities, all associated with diabetes mellitus and erectile dysfunction.  Therefore, as separate ratings are already in effect for those complications, they will not further be discussed in this context, so as to avoid pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestations under various diagnoses is to be avoided).  He has also been granted entitlement to special monthly compensation based on loss of use of a creative organ.

A February 2008 VA physician's statement reported that the service-connected diabetes mellitus required insulin, restricted diet and regulations of activities.  (See February 2008 Physician Statement for Diabetes.  He further stated that the Veteran developed CAD secondary to his diabetes mellitus.  

As a result, the Veteran should limit heavy lifting, strenuous activities and climbing.  It was noted that the Veteran engaged in mild exercise.  (See also July 2008 Internal Medical Consultants record (noting continued gipizide and byetta and cover sliding scale insulin as needed).

A May 2008 VA treatment record noted that the diabetes mellitus was controlled.  The Veteran desired to continue to take byeta (did not want to switch to insulin).

A July 2008 VA treatment record noted that the Veteran was having intermittent difficulty with hypoglycemia.  

An April 2010 VA examination noted that the diabetes mellitus was initially controlled with medication, but had to start insulin in 2003.  He was currently taking 20 units of glargine and metformin.  He has had no hospitalizations due to insulin being too high or low (i.e., hypoglycemia).

An August 2011 VA physician's statement reflected that the diabetes mellitus required insulin, restricted diet, and regulations of activities.  

By extending the benefit of the doubt to the Veteran, the Board finds that this evidence supports the assignment of a 40 percent rating for the period of the appeal.  The difference between the criteria for the 20 percent currently assigned and the next higher 40 percent evaluation is that the evidence must demonstrate that the Veteran's activities have been regulated.  

The Board notes that the February 2008 VA examination, as well as the August 2011 physician's statement supports that his activities were restricted as required by the 40 percent rating criteria throughout the appeal period.

The requisites for a rating in excess of 40 percent have not been met.  The 60 percent rating requires hospitalizations for ketoacidosis or hypoglycemia.  In an April 2010 VA examination, the Veteran admitted he had no hospitalizations due to an inability to regulate insulin.

The preponderance of the evidence is therefore against a rating of 60 percent under Diagnostic Code 7913.

Although the Veteran may have one symptom referenced in the criteria for the 100 percent rating, that of more than one daily injection of insulin, the remaining criteria are not present.  The record reflects no hospitalizations due to his diabetes, and far less than weekly visits to his diabetic care provider.  

Rather, the Board finds that the Veteran's disability is most appropriately rated as 40 percent disabling, especially in light of his separately compensated complications (the Veteran has been separately granted service connection and evaluated for peripheral neuropathy of the bilateral lower extremities, hypertension, and erectile dysfunction all associated with diabetes mellitus) .

The Board finds that the Veteran's disability has been no more than 40 percent disabling since February 2007, a year prior to the receipt of the increased rating claim in February 2008 for a higher rating, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition since that date.  Hart, supra.  

Accordingly, the criteria for a rating of 40 percent as of February 19, 2007, but no greater, for diabetes mellitus have been met.  


III.  Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under this approach, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Here, the Veteran's diabetes mellitus requires insulin, his diet must be restricted, and his activities must be regulated.  These manifestations are contemplated by the rating criteria.  

On the whole, the evidence does not support the proposition that the Veteran's service-connected diabetes mellitus presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Thus, his disability picture is contemplated by the rating schedule, and the schedular evaluation (at the increased, 40 percent level) is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not required.  


ORDER

An increased rating of  40 percent, but no more for the service-connected diabetes mellitus, type II is granted for the period of the appeal, subject to the regulations governing the payments of monetary awards.


REMAND

The Board notes that the Veteran's statements and the medical evidence tend to suggest that he is claiming increased compensation in the form of a total rating based on individual unemployability by reason of service-connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability).  

In fact, a February 2008 treatment record noted that the Veteran worked in tax preparation with son until January 2009.  (See January 2009 VA treatment record).  Specifically, the Veteran stated that he was unable to work recently due to his mental disability (i.e., lack of motivation has impacted his ability to function at a high level as a business consultant).  

Further, as noted, the Veteran is shown to have had treatment for cancer and undergone surgery for CAD in recent years.   It is pertinent to note in this regard that the Veteran is shown to have performed active service in the Republic of Vietnam.  

Accordingly, this matter is REMANDED to the RO for the following action:

1.  The RO should provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU rating.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for a TDIU rating, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.  

2.  The RO should take appropriate steps in order to obtain copies of any outstanding VA and non-VA clinical records referable to treatment rendered the Veteran for his service-connected disabilities since 2010 and associate them with the claims file.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, the RO should document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  After completing all indicated development, the RO should readjudicate any pending claim for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


